DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 4, 8, 11, 15-17
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The 35 USC 101 rejection to claim(s) 1-7, 15-20 is/are withdrawn based on the amendment.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/25/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Response to Arguments
Applicant’s arguments filed in the amendment filed 2/28/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8 and 11 of U.S. Patent No. 10,825,266. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of those claims. Examiner maps Claim 1 to Claim 1 below. The other statutory class independent claims map similarly. Instant Claims 2-7 are similar in subject matter to Claims 2-7 of the patent, and other instant dependent claims are similar to instant Claims 2-7 as detailed below .
Instant Claim 1
Claim 1 of ‘266
Notes
1. An apparatus comprising: a controller including a memory and a processor structured to: determine at least one operation parameter to be changed of an electronic control unit of an equipment based on a comparison between at least one current value of the at least one operation parameter of the equipment and a predefined threshold of the at least one operation parameter,
1. An apparatus comprising: a communication interface structured to transmit and receive data through a cloud connected application system; a controller communicably coupled to the communication interface, the controller structured to: determine at least one operation parameter to be changed of an engine control unit of an equipment based on a comparison between a current operation parameter of the equipment and a predefined threshold of the operation parameter,
The instant claims are the same except for being less limited. The memory and processor are shown by the later features of storing and processing data.
wherein the at least one operation parameter controls a component of the equipment;
wherein the at least one operation parameter controls a component of an engine of the equipment;
Less limited because not limited to engines
generate a write package including the at least one operation parameter to be changed, the write package including a list of the at least one operation parameter to be changed;
generate a write package including the at least one operation parameter to be changed, wherein the write package includes a count of each of the at least one operation parameter to be changed and a list of the at least one operation parameter to be changed;
Less limited because a count is not needed
and transmit the write package to the equipment, the write package causing the electronic control unit to change the at least one operation parameter upon verifying that at least one new value of the at least one operation parameter is applicable to the equipment,
and cause the communication interface to transmit the write package to the equipment through the cloud connected application system, and wherein in response to a comparison indicating that the count matches the total amount of operation parameters in the list, at least one operation parameter is 

and in response to determining that the at least one operation parameter is not applicable to the equipment, the write package is discarded.
and in response to a comparison indicating that the count does not match the total amount of operation parameters in the list, the write package is discarded.
Both discard the write package when the verification fails



Claim Rejections - 35 USC § 103


Claims 1, 3, 5-8, 10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Habermas (US Pub. 2005/0256614).
With respect to Claim 1, Habermas teaches an apparatus comprising: a controller including a memory and a processor, the controller structured to: (paras. 14-15; telematics device in car includes a processor and memory. Fig. 1, para. 20; A computer is used to send commands to change how the vehicle functions. See also paras. 13-16, 32; vehicle monitors and instructs electronically controlled units (ECUs) in vehicle to control vehicle. Further, the ECUs themselves are run by processors that control vehicle system operations as instructed by software on a flash memory. All are controllers. Examiner believes that all of the processors coordinate in determining, generating and installing the write package, but to the extent they do not the acts are performed by at least one controller in the system and it would have been obvious to one of ordinary skill prior to the effective filing date to substitute another processor for predictable effects (see MPEP 2143(I)(B) and further to allow any user or administrator to control the updating of software.)
determine at least one operation parameter to be changed of an electronic control unit of an equipment (Fig. 2, paras. 33-38; update package is prepared and sent to vehicle. Update package includes new software with new version number, and is desirable for improving ECU operation and vehicle operation.)
 (para. 34-35; identifying vehicles to update includes searching installed ECU software versions, which is a comparison to current operation parameters. Identifying also includes determining update criticality, which is a comparison to current operation parameters. para. 38; system compares the target and installed ECU versions and obtains flash instructions where the installed differs from the target.)
wherein the at least one operation parameter controls a component of the equipment; (para. 32; the software includes operating control software and calibration files, which include gain and setpoint values. Para. 34-35; updating to driver or region profile and calibration file values including version number.)
generate a write package including the at least one operation parameter to be changed, (paras. 36-37, 39; system creates update package including compressing, signing or encrypting it. para. 41; update package flashes the control software.)
the write package including a list of the at least one operation parameter to be changed; (paras. 36, 41; installation includes installing the first ECU, then installing the second ECU, and so on until all the ECUs have been updated.) Consequently the system has a list of parameters to be changed. Para. 36; reflash instructions include the sequence of ECU software installation, which means there is a list of installations.)
and transmit the write package to the equipment, (para. 40; transmission of software to vehicle)
at least one new value of the at least one operation parameter is applicable to the equipment, (para. 41-42, 45; installation of update package to write new control instructions. paras. 35-36, 39, 42-43; update package may include the installed ECU version and ECU calibration file version, and pre-installation checking involves checking the ECU software version prior to installation as well as verifying the signature of the update package, which is a verification that the update package is changing a first version to a second version. Further, because the generation includes a determination of which software goes to which vehicle, see paras. 34-36, and the update package that is generated is signed, see para. 39, verifying the signature is a verification that this update package is applicable.)
But Habermas does not explicitly teach discarding a write package.
Habermas, however, renders obvious and in response to determining that the at least one new value of the at least one operation parameter is not applicable to the equipment, the write package is discarded. (para. 43; When pre-installation checks fails, the update is suspended. Para. 42; old ECU software is uninstalled. Examiner thinks uninstallation would be taken to mean “deleted” but in the event it does not Examiner takes official notice of deletion of data.)
It would have been obvious to one of ordinary skill prior to the effective filing date to delete data that fails the pre-installation checks because its integrity is suspect (if signing fails to verify) or because it is inapplicable software (if versioning fails to check) and continuing to hold data that is not being used occupies a scarce resource. i.e. It would have been obvious to delete the update package because it takes up storage space. Further, Examiner notes that omission of an element and its function when the function is not desired is obvious, see MPEP 2144.04. In this case the 

With respect to Claim 3, modified Habermas teaches the apparatus of claim 1, and Habermas also teaches wherein the controller is structured to receive the at least one operation parameter to be changed based on an input from a user. (para. 20; user controls information exchange. Paras. 34-35; determination of which vehicle to install updates on)

With respect to Claim 5, modified Habermas teaches the apparatus of claim 1, and Habermas also teaches wherein the write package is transmitted through a secured channel. (paras. 19-20; VPN to allow two devices to communicate, which is a secure channel. Further, para. 39 discloses encrypting data, which is a secure channel. It would have been obvious to one of ordinary skill prior to the effective filing date to use a secure channel to transmit the write package to prevent the interception or modification of the write package between the endpoints.)

With respect to Claim 6, modified Habermas teaches the apparatus of claim 1, and Habermas also teaches wherein the controller is further structured to encrypt the write package. (para. 39; encrypting package)

(para. 39; signing of update package)

With respect to Claim 8, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 10, it is substantially similar to Claim 3 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 12, it is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 13, it is substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 14, it is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 15, Habermas teaches an electronic control unit of an equipment, (para. 32; ECU of car)
comprising: a first memory; (para. 32; flash memory.)
a second memory; (para. 14; in-vehicle memory. Para. 32; flash memory. It is unclear whether a received update package is stored in the in-vehicle memory and then flashed to the ECU storage or whether it is stored in one portion of the ECU flash memory and then installed. Either way, both are connected to the ECU and controlled by the various controllers of the system. Further, it would have been obvious to one of ordinary skill to store the update package in either memory because connected memories are simple substitutions of each other for predictable effects in networked systems, see MPEP 2143(I)(B).)
and a proccessor coupled to the first memory and the second memory, the processor structured to: (paras. 14-15; telematics device in car includes a processor and memory. Fig. 1; all devices in the system are coupled. Fig. 1, para. 20; A computer is used to send commands to change how the vehicle functions. See also paras. 13-16, 32; vehicle monitors and instructs electronically controlled units (ECUs) in vehicle to control vehicle. Further, the ECUs themselves are run by processors that control vehicle system operations as instructed by software on a flash memory. All three are controllers. Examiner believes that all of the processors coordinate in determining, generating and installing the write package, but to the extent they do not the acts are performed by at least one controller in the system and it would have been obvious to one of ordinary skill prior to the effective filing date to substitute another processor for predictable effects (see MPEP 2143(I)(B) and further to allow any user or administrator to control the updating of software.)
buffer a write package in the second memory, wherein the write package is received from a remote server (paras. 40-43; update package is transmitted from server to vehicle where it is stored pending pre-installation checks prior to its installation.) 
and includes at least one operation parameter to be changed of the electronic control unit (Fig. 2, paras. 33-38; update package is prepared and sent to vehicle. Update package includes new software with new version number, and is desirable for improving ECU operation and vehicle operation.)
based on a comparison between at least one current value of the at least one operation parameter of the equipment and a predefined threshold of the at least one operation parameter, (para. 34-35; identifying vehicles to update includes searching installed ECU software versions, which is a comparison to current operation parameters. Identifying also includes determining update criticality, which is a comparison to current operation parameters. para. 38; system compares the target and installed ECU versions and obtains flash instructions where the installed differs from the target.)
wherein the at least one operation parameter controls a component of the equipment, (para. 32; the software includes operating control software and calibration files, which include gain and setpoint values. Para. 34-35; updating to driver or region profile and calibration file values including version number.)
(paras. 36, 41; installation includes installing the first ECU, then installing the second ECU, and so on until all the ECUs have been updated.) Consequently the system has a list of parameters to be changed. Para. 36; reflash instructions include the sequence of ECU software installation, which means there is a list of installations.)
check whether at least one new value of the at least one operation parameter is applicable to the equipment; (paras. 35-36, 39, 42-43; update package may include the installed ECU version and ECU calibration file version, and pre-installation checking involves checking the ECU software version prior to installation as well as verifying the signature of the update package, which is a verification that the update package is changing a first version to a second version. Further, because the generation includes a determination of which software goes to which vehicle, see paras. 34-36, and the update package that is generated is signed, see para. 39, verifying the signature is a verification that this update package is applicable.)
in response to determining that the at least one new value of the at least one operation parameter is applicable to the equipment: determine that the equipment is turned off; (paras. 36, 43; pre-installation check includes that the vehicle is in the proper state such as inactivity and stationary, which is off.)
commit the at least one operation parameter to be changed to the first memory in response to determining that the equipment is turned off; (para. 41-42, 45; installation of update package to write new control instructions.)
(para. 2, 4, 13, 15, 32; Vehicle system operations are controlled by ECUs.) 
But Habermas does not explicitly teach discarding a write package.
Habermas, however, renders obvious and in response to determining that the at least one new value of the at least one operation parameter is not applicable to the equipment, discard the write package. (para. 43; When pre-installation checks fails, the update is suspended. Para. 42; old ECU software is uninstalled. Examiner thinks uninstallation would be taken to mean “deleted” but in the event it does not Examiner takes official notice of deletion of data.)
It would have been obvious to one of ordinary skill prior to the effective filing date to delete data that fails the pre-installation checks because its integrity is suspect (if signing fails to verify) or because it is inapplicable software (if versioning fails to check) and continuing to hold data that is not being used occupies a scarce resource. i.e. It would have been obvious to delete the update package because it takes up storage space. Further, Examiner notes that omission of an element and its function when the function is not desired is obvious, see MPEP 2144.04. In this case the function of the update package (updating the ECU configuration) is not desired because a condition precedent has not been met, so the continued existence of the write package is unnecessary.

With respect to Claim 17, modified Habermas teaches the electronic control unit of claim 15, and Habermas also teaches wherein the processor is further structured to: set a flag in response to buffering the write package in the second memory, and clear the flag in response to committing (para. 32; status flags. Para. 45; system reports progress of install, including completion.)

With respect to Claim 18, it is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 19, it is substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 20, it is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying.


Claims 2, 4, 9, 11, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Habermas (US Pub. 2005/0256614) in view of Manan (US Pub. 2009/0204308).
With respect to Claim 2, modified Habermas teaches the apparatus of claim 1, but does not explicitly teach an authentication password.
Manan, however, does teach wherein the write package includes an authentication password for accessing the electronic control unit of the equipment. (para. 37; username and password used as authentication for accessing a device. See also Habermas, paras. 35-36, 39, 42-43; verification of update package prior to installation.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the apparatus of modified Habermas with the authentication password in order to allow for secure access to the changes to the ECU.

With respect to Claim 4, modified Habermas teaches the apparatus of claim 1, but does not explicitly teach verifying a value is within a range.
Manan, however, does teach wherein in verifying that at least one new value of the at least one operation parameter is applicable to the equipment, the controller is further structured to: verify that a value of a first operation parameter is within a predefined range; or verify that a second operation parameter is enabled. (paras. 20, 26, 39, 46-47; system may verify that parameter ranges are valid.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the apparatus of modified Habermas with the verification of a parameter within a range in order to prevent damage to the engine or causing failure. (Manan, para. 4)

With respect to Claim 9, it is substantially similar to Claim 2 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 11, it is substantially similar to Claim 4 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 16, modified Habermas teaches the electronic control unit of claim 15, and Habermas also teaches and discard the write package if the first authentication password and the second authentication password do not match. (para. 43; When pre-installation checks fails, the update is suspended. Para. 42; old ECU software is uninstalled. Examiner thinks uninstallation would be taken to mean “deleted” but in the event it does not Examiner takes official notice of deletion of data.)
But modified Habermas does not explicitly teach an authentication password.
Manan, however, does teach wherein the first memory stores a first authentication password, wherein the write package further includes a second authentication password for accessing the electronic control unit, and the processor is further structured to: compare the first authentication password with the second authentication password, (para. 37; username and password used as authentication for accessing a device. See also Habermas, paras. 35-36, 39, 42-43; verification of update package prior to installation.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the electronic control unit of modified Habermas with the authentication password in order to allow for secure access to the changes to the ECU.


Alternate Grounds
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Habermas (US Pub. 2005/0256614) in view of Manan (US Pub. 2009/0204308).
With respect to Claim 1, Habermas teaches as above, but under this ground of rejection is insufficient to teach the write package causing the electronic control unit to change the at least one operation parameter upon verifying that at least one new value of the at least one operation parameter is applicable to the equipment.
Manan, however, does teach the write package causing the electronic control unit to change the at least one operation parameter upon verifying that at least one new value of the at least one operation parameter is applicable to the equipment (paras. 20, 26, 39, 46-47; system may verify that parameter ranges are valid.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the apparatus of modified Habermas with the verification of a parameter within a range in order to prevent damage to the engine or causing failure. (Manan, para. 4)
The same citation would apply, mutatis mutandis, to all other claims.


Remarks
Applicant amends the independent claims and amends the dependent claims only for consistency. Applicant argues at Remarks, pg. 7 that the amended claims overcome the Double 
Applicant argues at Remarks, pgs. 8-9 that (1) Claim 1 as amended is not taught by Habermas, (2) Claims 8 and 15 are similarly situated, and (3) Manan, which was cited to dependent claims, does not cure. Applicant highlights the feature of “the write package causing the electronic control unit to change the at least one operation parameter upon verifying that the at least one new value of the at least one operation parameter is applicable to the equipment.”
Examiner agrees Claim 1 is representative. As an initial point, Applicant makes no argument against Manan other than a naked assertion that Manan “fails to cure the deficiencies of Habermas.” (Remarks, pg. 9) But Manan was cited for a more particular version of the complained-of feature (see, e.g., Claim 4) and Applicant does not dispute that teaching, so this argument is clearly incorrect. To compact prosecution, Examiner creates an alternate ground of rejection that cites Manan to all claims and maintains an obviousness rejection on that logic because it is not argued against.
But Examiner disagrees that Habermas fails to teach. Applicant admits that Habermas teaches signature verifying the software update package, and further admits that Habermas checks that the installed ECU version in the vehicle is the correct one. Applicant also does not dispute that the context of those checks are that the system prepared a software update package by looking at the installed ECU version for this particular vehicle (Habermas, para. 35), by comparing a target and installed versions and providing the necessary changes (paras. 36-39), and by signing the software package (para. 39).
In context, when the vehicle in Habermas compares its ECU version to the ECU version 
Regardless, Claim 4, which contemplates that one manner of performing the verification of a new value is by finding it is within a range, is taught by Manan. Consequently, at a minimum the alternate ground which applies Habermas/Manan to the entire claimset is sufficient to render the claims obvious.
Examiner maintains the obviousness rejection to all claims. All claims remain rejected.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.